328 S.W.3d 712 (2010)
Constance DAILY, Respondent,
v.
DUNCAN AVENUE PROPERTIES, INC., Appellant.
No. ED 93276.
Missouri Court of Appeals, Eastern District, Division Three.
May 4, 2010.
Russell Makepeace, for appellant.
Thomas Gregory, respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Duncan Avenue Properties, Inc., appeals from the judgment entered by the trial court on a jury verdict awarding damages to the plaintiff, Constance Daily. A written opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 84.16(b)(5).